The Honorable Stanley Russ State Senator P.O. Box 787 Conway, AR 72032
Dear Senator Russ:
This is in response to your request for an opinion concerning a particular constituent's payment of taxes in Arkansas in connection with an automobile purchased in Florida. You have attached correspondence in this regard, and have requested an opinion as to the legality of this "double taxation."
It is my opinion that a tax is properly collected in this instance upon registration of the vehicle in Arkansas, pursuant to the Arkansas Compensating Tax Act of 1949, as amended. (A.C.A. § 26-53-101 et seq. (1987, Supp. 1989  1990-91 Adv. Code Service); see also Arkansas Department of Finance and Administration Gross Receipts (sales) and Compensating Use Tax Regulations.)
Correspondence attached to your request indicates that the constituent paid a sales tax in Florida, based upon purchase of the automobile in that state, in accordance with Florida Statutes, Section 212.08 (10).1 It must be noted, however, that the tax levied in Arkansas under A.C.A. § 26-53-101et seq. "for the privilege of storing, using, or consuming within this state any article of tangible personal property purchased for storage, use, or consumption in this state" is owing, notwithstanding the payment of the Florida tax. No credit is allowed in Arkansas, following passage of Act 9 of the Third Extraordinary Session of 1989, for sales or use taxes paid to another state with respect to the purchase of motor vehicles, trailers, or semi-trailers which are first registered by the purchaser in Arkansas. See A.C.A. § 26-53-131 (c) (1990-91 Adv. Code Service).
It thus appears that the Arkansas tax is properly levied in this instance, based upon the facts supplied. There is no "double taxation," as that term is commonly applied, because the same property has not been taxed twice by the same state. See 84 C.J.S. Taxation, § 39 at 131-132. For a general discussion of the concept of "double taxation," please see enclosed Attorney General Opinion Number 90-098.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 According to correspondence from the Florida Department of Revenue, Refund Audit Section, the individual property executed an affidavit for partial sales tax exemption of a motor vehicle sold for immediate use and registration outside the State of Florida.